April 11, 1922. The opinion of the Court was delivered by
The defendant was indicted under Section 389 of the Criminal Code, the provisions of which are as follows:
"Any male person above the age of sixteen years who shall, by any means of deception and promise of marriage, seduce any unmarried woman in this State, shall upon conviction be deemed guilty of misdemeanor, and shall be fined or imprisoned, at the discretion of the Court; but no conviction shall be had under this section, on the uncorroborated testimony of the woman upon whom the seduction is charged; and no conviction shall be had if upon the trial it is proved that such woman was, at the time of the alleged offense, lewd and unchaste: Provided, that if the defendant in any action brought hereunder shall contract marriage with such woman, either before or after the conviction, further proceedings hereunder shall be stayed."
The jury rendered a verdict of guilty; and the defendant was sentenced to serve a term of 12 months on the public works of Horry County; whereupon he appealed to this Court.
The sole question argued by the appellant's attorney is whether there was error on the part of his Honor the *Page 124 
presiding Judge in the refusal of the motion for a directed verdict in favor of the defendant on the ground that the testimony of the prosecutrix, Ila Johnson, was not corroborated as to the promise of marriage and deception charged in the indictment.
The appellant's attorney has failed to satisfy this Court that the testimony does not support the finding of the jury.
Appeal dismissed.